DETAILED ACTION
Advisory Action
The proposed amendment filed on May 3, 2021 has been fully considered but will not be entered because they raise new issues that would require further consideration and/or search.
Response to Arguments
In page 6, third paragraph bridging to page 7, last paragraph of applicant’s remarks, applicant argues that the proposed amendment has overcome all objections and rejections under 35 U.S.C 112 (a) and (b).  
The argument has been fully considered but it is not persuasive toward the withdrawal of all objections and rejections because applicant’s argument with respect to claims 1-15 and 24-26 are moot since applicant has amended claims 1, 9, 13, and 15.  Claims 1, 9, 13, and 15 in the proposed amendment raise new issues that would require further consideration and/or search. For example, the phrases “adding a first fluorescent SYBRTM Green, TaqManTM, and/or AmpllfluorTM probe to the real-time polymerase chain reaction system, the first fluorescent probe comprising a first moiety providing a fluorescent signal at a first wavelength and a first quencher capable of quenching the first moiety fluorescent signal, the first fluorescent probe being targeted to the first retrotransposon interspersed element” and “adding a second fluorescent SYBRTM Green, TaqManTM, and/or AmpllfluorTM probe to the real-time polymerase chain reaction system, the second fluorescent probe comprising a second moiety providing a fluorescent signal at a second wavelength and a second quencher capable of quenching the second moiety fluorescent signal, the second fluorescent probe being targeted to the second retrotransposon interspersed element” in the proposed amendment are new limitations and have not been found in the amendment filed on November 17, 2020 (the amendment used for the final rejection). Furthermore, SYBRTM, TaqManTM, and AmpllfluorTM in claim 1 of the proposed amendment are trademark/trade names. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the first fluorescent probe and the second fluorescent probe, accordingly, the identification/description is indefinite.
2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 11, 2021